Citation Nr: 1135098	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C.

2.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus and hepatitis C.

3.  Entitlement to an initial compensable evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1980 to October 1984, March 1985 to April 1988, and November 2001 to July 2002.  Personnel records also indicate that the Veteran enlisted in the Air Force National Guard in August 1991 and had 15 years, 4 months, and 6 days of service.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for hepatitis C with an initial disability rating of 0 percent and an effective date of January 31, 2007, and denied entitlement to service connection for diabetes mellitus and peripheral neuropathy as secondary to hepatitis C.

A hearing was held in January 2009 at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus has been re-characterized to comport to the evidence of record.

In May 2009 and August 2010 the Veteran's current claims were remanded for additional development.




The issues of service connection for diabetes mellitus and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C is not manifested by anorexia and does not cause any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  February and October 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to determine the current severity of the Veteran's hepatitis C in September 2010.  The Veteran has not argued, and the record does not reflect, that this most recent examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an initial evaluation in excess of 0 percent for hepatitis C.  At his January 2009 hearing the Veteran testified that he does not take any medications for his hepatitis C because they had bad side effects, and that his hepatitis C causes fatigue, nausea, and heartburn.  

The RO granted service connection for hepatitis C, assigning a 0 percent evaluation effective January 31, 2007, under 38 C.F.R. § 4.114, DC 7354, in the November 2007 rating decision on appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 7354, a 10 percent evaluation is warranted where hepatitis C is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114.

A 20 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy."  Baseline weight" means the average weight for the two-year- period preceding onset of the disease.  See 38 C.F.R. § 4.112.

"Anorexia" means a lack or loss of the appetite for food.  See Dorland's Illustrated Medical Dictionary (Dorland's) 97 (24th ed., 1994).
October 2006 private treatment records indicate that laboratory testing was conducted to assess the Veteran's hepatitis C and an ultrasound evaluation of the Veteran's liver was performed.  The results were unremarkable.  

A VA examination was conducted in October 2007.  The examiner noted a review of the Veteran's claim file.  The Veteran denied any abdominal pain, nausea, or vomiting, and had no incapacitating episodes.  He has diarrhea because of insulin usage and he has gained 30 pounds on insulin in the past 3 years.  A physical examination was conducted and laboratory testing results were reviewed.  A diagnosis of hepatitis C infection was given.  

A VA examination was conducted in August 2009.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran was treated with interferon in 2004, but could not tolerate it.  He has not had any further treatment.  His weight has been stable, no history of cirrhosis or encephalopathy, no hematemesis, and no incapacitating episodes.  He does experience fatigue.  The Veteran denies any abdominal pain, nausea, or vomiting.  A physical examination was conducted and laboratory data was reviewed.  A diagnosis of hepatitis C, no functional impairment, was given.  

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran's weight has been stable, and that he reports fatigue, but no incapacitating episodes.  No history of cirrhosis, encephalopathy, hematemesis, nausea, vomiting, or abdominal pain.  Appetite is normal.  A physical examination was conducted and laboratory data was reviewed.  A diagnosis of hepatitis C was given.  The examiner noted that the Veteran's hepatitis C manifests fatigue and malaise, but there is no anorexia or incapacitating episodes.  No missed work over the past 12 months due to hepatitis C.  The Veteran is employed full time and there is no significant effect of fatigue and malaise. 

Under DC 7354, a 10 percent rating is warranted when hepatitis C is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Although, there is evidence that the Veteran's hepatitis C causes fatigue and malaise, there is no medical evidence of record, nor, does the Veteran contend, that he suffers from anorexia or appetite problems, and the September 2010 VA examiner specifically found that the Veteran does not have anorexia and that his appetite was normal.  

The October 2007, August 2009, and September 2010 VA examination reports also found that the Veteran's hepatitis C causes no incapacitating episodes.  Nor has the Veteran specifically contended that his hepatitis C necessitates bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, DC 7354, Note 2.  Because the competent evidence of record does not indicate that the Veteran's hepatitis C causes anorexia or any incapacitating episodes, a compensable rating is not warranted under DC 7354.  See 38 C.F.R. § 4.114.

At no time during the pendency of this claim has the Veteran's hepatitis C, met or nearly approximated the criteria for a rating in excess of 0 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran is competent to report symptoms such as malaise or fatigue, that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He has not reported that he has problems with his appetite, and as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he has anorexia.  The detailed opinions provided by the VA medical professionals, as well as the treatment records demonstrate that a compensable rating is not warranted.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for hepatitis C, is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Nor does the Veteran qualify for extra-schedular consideration for his service-connected hepatitis C.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms, such as fatigue and malaise, that are included in the criteria found in the rating schedule for the Veteran's hepatitis C.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the September 2010 VA examination report notes that the Veteran is employed in a full time job.  As the record does not show the Veteran has been rendered unemployable as a result of his service connected hepatitis C, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial compensable evaluation for hepatitis C is denied.
REMAND

The Veteran seeks service connection for diabetes mellitus and peripheral neuropathy disabilities.  At his January 2009 hearing the Veteran testified that he was diagnosed with diabetes mellitus in 1997, and was told by his doctors that his peripheral neuropathy is related to his diabetes mellitus.

At the outset, it is noted that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the Veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Concerning his last period of active service from November 2001 to July 2002, no entrance examination was conducted.  However, a review of the competent evidence of record shows that the Veteran's diabetes mellitus was clearly and unmistakably diagnosed prior to his entrance into his last period of active service from November 2001 to July 2002.  Therefore, it must be determined whether clear and unmistakable evidence shows that his pre-existing diabetes mellitus was not aggravated by service.  

The August 2010 Board remand instructed that a VA medical examination was to be conducted to determine the etiology of his diabetes mellitus.  The examiner was to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service connected hepatitis C, and if not, whether the Veteran's pre-existing diabetes mellitus clearly and unmistakably was not aggravated by any incident during his period of active service from November 2001 to July 2002, including the stress of service.  

A VA examination was provided in September 2010, and the examiner opined that diabetes mellitus was not caused or aggravated by hepatitis C and that the Veteran's diabetes mellitus was not aggravated by any incident during service from November 2001 to July 2002, including stress.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998)

Because the September 2010 VA examiner failed to state whether the Veteran's diabetes mellitus clearly and unmistakably was not aggravated by the Veteran's period of service from November 2001 to July 2002, as directed by the August 2010 Board remand, it is not adequate and a new medical examination addressing this issue is needed prior to appellate review.  See 38 C.F.R. § 3.159(c)(4); Stegall, supra.  

Regarding the Veteran's claim of service connection for peripheral neuropathy, a September 2009 VA examination report notes that the Veteran's peripheral neuropathy is more than likely secondary to diabetes, however, the examiner also noted, that he could not exclude or determine the contribution of hepatitis to the Veteran's peripheral neuropathy.  A diagnosis of peripheral neuropathy secondary to diabetes and possibly hepatitis C was given.  

Because the September 2009 VA examiner indicates that the Veteran's peripheral neuropathy could possibly be related to his service-connected hepatitis C, but did not provide a rationale as to why a definitive etiology of the claimed peripheral neuropathy could not be determined, a new VA examination and opinion should be provided regarding the etiology of the Veteran's claimed peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the etiology of his diabetes mellitus.  Any indicated tests or examinations should be performed.  The examiner is to accept as fact that the Veteran was first diagnosed with diabetes mellitus in 1997.  

The examiner should provide an opinion as to whether the Veteran's diabetes mellitus, which pre-existed his period of service from November 2001 to July 2002, clearly and unmistakably was not aggravated by any incident during his November 2001 to July 2002 period of service, including the stress of service, a heat injury and excessively hot temperatures, and immunizations.  If it was aggravated, the examiner was to provide an opinion as to whether such aggravation was due to the natural progression of the pre-existing diabetes mellitus.  

The examiner must note and specifically address in his opinion the April 2009 private medical opinion and the Veteran's service treatment records (STRs), including whether the STRs show any treatment for diabetes mellitus during the November 2001 to July 2002 period of service.

2.  Schedule the Veteran for an appropriate VA examination to determine etiology of his peripheral neuropathy.  Any indicated tests or examinations should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service connected hepatitis C.  The examiner must note and discuss the September 2009 VA examination report indicating that his peripheral neuropathy could possibly be secondary to his hepatitis C.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to each of the examiners for review in conjunction with their examinations.  

If the examiners feels that the requested opinions cannot be rendered without resorting to speculation, the examiners should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


